JACKSON, C.
This is an appeal from a judgment of the district court for Jefferson county in a case coming into that court by appeal from the city council of Fairbury in the matter of an application for a license for the sale of liquor.
The appellee insists that the record is insufficient to justify a review of the proceedings. The record consists of the judgment of the district court, to which is appended the following certificate: “State of Nebraska, Jefferson County, ss.: I, O. N. Garnsey clerk of the district court for Jefferson county, Nebraska, do hereby certify that the foregoing is a true and perfect transcript of the record in the above entitled cause as the same is on file and of record in my office. O. N. Garnsey, Clerk of the District Court.” Following this, and attached, is a bound volume assumed by appellant to contain a transcript of the proceedings had before the city council. The appellee con*326tends that the eeiffificate of the clerk of the district court is not sufficient to cover the proceedings of the city council, which follows instead o.f preceding the certificate; (hat is, the word “foregoing,” as used in the certificate, must.be given that meaning which is ordinarily understood from its use. That question we do not determine, because, independent of this contention, we think the judgment of (he district court should he affirmed.
Attached to what purports to be the proceedings of the council are two certificates, one by the mayor as follows: “I, W. G. Uhley, mayor of the city of Fairbury, Jefferson county, Nebraska, do hereby certify that the foregoing transcript contains all of the evidence, as offered in the foregoing entitled cause, all of the objections thereto, the rulings of the council thereon, and the exceptions of the applicant and remonstrators, respectively, to said rulings, made and taken at the time. Wherefore, I, the said mayor, do hereby allow and sign this transcript of the evidence, and do hereby order that it be made a part of the record in said cause. Done at Fairbury, Nebraska, this 5th day of June, 1906. W. G. Uhley, Mayor of the City of Fairbury, Nebraska.” The other certificate is by the city clerk, of which the following is a copy: — “I, F. L. Rain, city clerk of the city of Fairbury, Nebraska, do hereby certify that this is the original transcript of the evidence in the foregoing entitled cause, filed in the office of the said city clerk. In testimony whereof, I have hereunto set my hand and affixed the official seal of said city this 5th day of June, 1906. (Seal.) F. L. Rain, City Clerk of Fairbury, Nebraska.”
No other certificates are to be found in tlie record. It thus appears that the final action of the city council in the matter involved was never authenticated or certified to the district court. Until that is done, it cannot be made to appear that the remonstrators are in a position to complain, and we recommend that the judgment be affirmed.
Calkins, 0., concurs,
*327By the Court: For the reasons. stated in the foregoing opinion, the judgment .of the district court is
Affirmed.